Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 26, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1-7, 9-16, 25-29 and 32 are pending in this application. 
4.	Claim 1 has been amended. Claims 8, 17-24 and 30-31 have been canceled. New claim 32 is presented for examination.
Response to Arguments
5.	Applicant's arguments filed August 26, 2021 have been fully considered but they are deemed moot in view of the new grounds of rejection.

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on July 14, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1, 3, 5-6, 11, 14, 15, 16 and  25 are rejected under 35 U.S.C. 103 as being unpatentable over Prechtl(US 9,185,391 B1, cited in IDS by Applicant)(hereinafter Prechtl) in view of Lee et al.(US 7,126630 B1, cited in IDS by Applicant)(hereinafter Lee) in further view of Urbanski(US 2018/0031166 A1)(hereinafter Urbanski).
Regarding claim 1, Pretchtl discloses a portable device for acquiring images of an environment [See at least Figs. 10 and 18; col. 17 line 5-11 and col. 20 lines 32-55 regarding parallax distance, multiple arm camera system design composed of multiple levels of camera supersets with different parallax distance values used to acquire images of a scene], the device comprising: 
an acquiring module including a rod[See Fig. 18 and col. 20 lines 32-55 regarding single base pole 1850] and at least two acquiring stages placed at different heights on the rod[See Fig. 18 and col. 20 lines 32-55 regarding All of the arms of the camera are now mounted to a single base pole 1850. The minimum, 63.5 mm, parallax distance supersets are supported by six arms 1821, 1822, 1823, 1824, 1825, and 1826. The intermediate, 127 mm, parallax distance supersets are supported by six arms 1921, 1922, 1923, 1924, 1925, and 1926. The maximum, 254 mm, parallax distance supersets are supported by six arms 2021, 2022, 2023, 2024, 2025, and 2026…], 
each of the at least two acquiring stages including a plurality of cameras configured to each acquire an image of a scene[See at least Fig. 18 and col. 20 lines 32-55 regarding in fig. 18, 18-arm extended elevation camera system design composed of multiple levels of camera supersets with different parallax distance values. This design is able to capture a scene from multiple parallax distances, simultaneously…All of the arms of the camera are now mounted to a single base pole 1850. The minimum, 63.5 mm, parallax distance supersets are supported by six arms 1821, 1822, 1823, 1824, 1825, and 1826. The intermediate, 127 mm, parallax distance supersets are supported by six arms 1921, 1922, 1923, 1924, 1925, and 1926. The maximum, 254 mm, parallax distance supersets are supported by six arms 2021, 2022, 2023, 2024, 2025, and 2026…], viewing axes of the cameras of one of the at least two acquiring stages being angularly distributed over an axis of the rod so that the acquired images overlap angularly[See at least Figs. 10 and 18; col. 17 line 5-11 and col. 20 lines 32-55 regarding for example in Fig. 10, the viewing frustums 1007, 1008, 1009, 1010, 1011, and 1012 that correspond to the 6 right-eye camera daughter boards 507, 508, 509, 510, 511, and 512, respectively. As shown, a convenient location in space exists just above (or below) the camera structure at which the electronic support structure 1020 can be mounted without obscuring any of the viewing frustums.].
Pretchtl  do not explicitly disclose a spacing between the at least two acquiring stages being adjustable. 
[See at least col. 12 line 35- col. 13 line 4 regarding in Fig. 12, vertical arrangement has advantages in capturing horizontal 360° panorama image that is the natural viewing direction for human with depth information. The spherical coordinates are set to make their axes and connecting line between optical centers of paired two cameras 11 in the direction of height become collinear. This spherical coordinate arrangement has advantage in applying epipolar geometry for searching corresponding points between two images. Longitudinal lines of said spherical coordinate become the epipolar lines for the two images taken from paired two cameras 11… (Thus, the adjusting the distance between the acquiring stages may have an influence in the depth measurement capacity and accuracy when capturing  a panoramic image.)].
Therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pretchtl with Lee teachings by including “a spacing between the at least two acquiring stages being adjustable” because this combination will have the advantage of providing the capability of adjusting the distance between acquiring stages to help improve depth measurements [See Lee; at least col. 12 line 35- col. 13 line 4]. Further, the use of the camera system in any location is within the level of one of ordinary skill.  Therefore the use in a tunnel would have been obvious to one of ordinary skill in that it is just a field of use limitation.
Further on, Lee teaches or suggest a portable device for acquiring images of an environment, including a tunnel [See Lee: at least Fig. 12, col. 7 lines 35-45, col. 12 line 35- col. 13 line 4 regarding In addition to the GPS sensor 20, a distance sensor 37a and direction sensor 37b can be further included to obtain the photographing distance and direction. The GPS sensor 20 can receive location data from a satellite in real time to confirm the location information in real time. A GPS signal from the satellite, however, may be cut off when photographing is carried out in an area where GPS signal can be blocked, such as high building, tunnel, forest and so on. If the effectiveness of the GPS signal is remarkably deteriorated, as described above, signals sensed by the distance sensor 37a and direction sensor 37b are used as secondary information…(Thus,  the multi-camera module is configured or capable of photographing a scene of a tunnel)].
Pretchtl and Lee do not explicitly disclose one of the at least two acquiring stages being translationally movable along the axis of the rod with respect to the other of the at least two acquiring stages.
However, providing at least one of the acquiring stage to be configured to be translationally movable along the axis of the rod or stand was well known in the art at the time of the invention was filed as evident from the teaching of Urbanski [See at least Figs. 1-5 and par. 0022, 0024, 0026, 0030-0031 regarding The first roller assembly 56 includes a first rotator motor 36 coupled with the first end cap 32 for rotating the first end cap 32 and the bladder bodies 28, 30.  Additionally, the first roller assembly 56 includes a plurality of first actuator arms 60 movably coupled to the first roller assembly 56 for moving radially outwardly from the first roller assembly 56 (e.g., outwardly to a deployed position shown in FIG. 4 from a stowed position shown in FIG. 5).  A first actuator motor (not shown) is coupled to the first actuator arms 60 for moving the first actuator arms 60 relative to the first roller assembly 56… The first roller assembly 56 includes a first adjustable platform 72 (FIG. 6) coupled to the first roller assembly 56.  A first camera 74 is attached to the first adjustable platform 72 for capturing imaging to determine a position and alignment of the pipe repair apparatus 20.  The second roller assembly 66 similarly includes a second adjustable platform 76 (FIGS. 1 and 3) coupled to the second roller assembly 66 and a second camera 78 is attached to the second adjustable platform 76 for capturing imaging to determine a position and alignment of the pipe repair apparatus 20…(Thus at least the first camera 74 platform or stage is able to be translationally movable along the axis  of the structure holding both cameras)].
Therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pretchtl and Lee with Urbanski teachings by including “one of the at least two acquiring stages being translationally movable along the axis of the rod with respect to the other of the at least two acquiring stages” because this combination will have the advantage of providing the capability of adjusting the distance between camera acquiring stages.
Regarding claim 3, Pretchtl, Lee and Urbanski teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Pretchtl teaches or suggests wherein the rod includes at least three acquiring stages[See at least Fig. 18 and col. 20 lines 32-55 regarding in fig. 18, 18-arm extended elevation camera system design composed of multiple levels of camera supersets with different parallax distance values. This design is able to capture a scene from multiple parallax distances, simultaneously…All of the arms of the camera are now mounted to a single base pole 1850. The minimum, 63.5 mm, parallax distance supersets are supported by six arms 1821, 1822, 1823, 1824, 1825, and 1826. The intermediate, 127 mm, parallax distance supersets are supported by six arms 1921, 1922, 1923, 1924, 1925, and 1926. The maximum, 254 mm, parallax distance supersets are supported by six arms 2021, 2022, 2023, 2024, 2025, and 2026…]. 
Regarding claim 5, Pretchtl, Lee and Urbanski teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Pretchtl teaches or suggests wherein the cameras of each of the at least two acquiring stages are fixed with respect to one another[See at least Fig. 18 and col. 20 lines 32-55 regarding in fig. 18, 18-arm extended elevation camera system design composed of multiple levels of camera supersets with different parallax distance values. This design is able to capture a scene from multiple parallax distances, simultaneously…All of the arms of the camera are now mounted to a single base pole 1850. The minimum, 63.5 mm, parallax distance supersets are supported by six arms 1821, 1822, 1823, 1824, 1825, and 1826. The intermediate, 127 mm, parallax distance supersets are supported by six arms 1921, 1922, 1923, 1924, 1925, and 1926. The maximum, 254 mm, parallax distance supersets are supported by six arms 2021, 2022, 2023, 2024, 2025, and 2026…]. 
Regarding claim 6, Pretchtl, Lee and Urbanski teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Pretchtl teaches or suggests wherein the acquiring module includes at least six cameras [See at least Fig. 18 and col. 20 lines 32-55 regarding in fig. 18, 18-arm extended elevation camera system design composed of multiple levels of camera supersets with different parallax distance values. This design is able to capture a scene from multiple parallax distances, simultaneously…All of the arms of the camera are now mounted to a single base pole 1850. The minimum, 63.5 mm, parallax distance supersets are supported by six arms 1821, 1822, 1823, 1824, 1825, and 1826. The intermediate, 127 mm, parallax distance supersets are supported by six arms 1921, 1922, 1923, 1924, 1925, and 1926. The maximum, 254 mm, parallax distance supersets are supported by six arms 2021, 2022, 2023, 2024, 2025, and 2026…].. 
Regarding claim 11, Pretchtl, Lee and Urbanski teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Pretchtl and Lee teach further comprising: an electrical supply unit for supplying the acquiring module including the cameras with electrical power[See Pretchtl: at least col. 6 lines 36-56, col 11 lines 30-35, col 16 line 66- col. 17 line 4 regarding image sensor is further composed of a pixel array, in a plane, that operates to convert optical energy from the electromagnetic spectrum into a digital electrical signal… the digital cameras will have a finite size and allowances must be provided to dissipate heat and facilitate appropriate electrical interfaces. Thus, the two digital cameras must be mounted a small operational distance away from these mount points… In the preferred embodiment, a wired electrical interface, using serial data transfer, will be routed from each camera daughter board to the central processing electronics… See Lee: at least col. 3 lines 1-63 regarding each of the cameras taking charge of each of divided angles such that the camera module can take an omni-directional continuous panoramic photograph of surrounding objects with the specific point; first frame grabbers each of which is electrically connected to each of the cameras of the multi-camera module, to grab photographed images by frames; an exposure calculator electrically connected to the frame grabbers, to calculate exposure of each camera, based on the grabbed images by frames; an exposure signal generator electrically connected to each camera, to transmit information about the exposure as a signal on the basis of the exposure calculated by the exposure calculator; storage means electrically connected to the each first frame grabber…]. 
Regarding claim 14, Pretchtl, Lee and Urbanski teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Lee teaches and suggests further comprising: a fastening member for mounting the device on a vehicle[See at least Figs. 4-5 and col. 8 line 55- col. 9 line 3 regarding omni-directional 3-dimension image data acquisition apparatus of the invention is mounted on a mobile means… multi-camera module 10 and computer vision system 30 are mounted on a mobile means 60 to be given a mobile function to photograph the object 200 while moving. The multi-camera module 10 is set inside a specific housing 40 to protect its body and expose only the lens part to the outside. The bottom of the housing 40 is supported by a jig 50 to be raised to a specific height, and the housing 40 is moved up and down by an elevator 70 set in the mobile means 60. The mobile means 60 is preferably an automobile having a driving engine or a cart capable of being moved by the human power or self-propelled by its own power supply…].
Regarding claim 15, Pretchtl, Lee and Urbanski teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, when combined with Pretchtl, Lee teaches and suggests a method for acquiring a scene of a tunnel [See Lee: at least col. 7 lines 35-45 regarding In addition to the GPS sensor 20, a distance sensor 37a and direction sensor 37b can be further included to obtain the photographing distance and direction. The GPS sensor 20 can receive location data from a satellite in real time to confirm the location information in real time. A GPS signal from the satellite, however, may be cut off when photographing is carried out in an area where GPS signal can be blocked, such as high building, tunnel, forest and so on. If the effectiveness of the GPS signal is remarkably deteriorated, as described above, signals sensed by the distance sensor 37a and direction sensor 37b are used as secondary information…(Thus,  the multi-camera module is configured or capable of photographing a scene of a tunnel)] , comprising: acquiring the scene, using the device according to claim 1, wherein the rod is positioned in a substantially vertical direction[See Pretchtl: at least Figs. 10 and 18; col. 17 line 5-11 and col. 20 lines 32-55 regarding  parallax distance,  multiple arm camera system design composed of multiple levels of camera supersets with different parallax distance values in a single based pole (as one example of a configuration) used to acquire images of a scene…See Lee: at least col. 7 lines 35-45 regarding In addition to the GPS sensor 20, a distance sensor 37a and direction sensor 37b can be further included to obtain the photographing distance and direction. The GPS sensor 20 can receive location data from a satellite in real time to confirm the location information in real time. A GPS signal from the satellite, however, may be cut off when photographing is carried out in an area where GPS signal can be blocked, such as high building, tunnel, forest and so on. If the effectiveness of the GPS signal is remarkably deteriorated, as described above, signals sensed by the distance sensor 37a and direction sensor 37b are used as secondary information…(Thus,  the multi-camera module is configured or capable of photographing a scene of a tunnel)… Also Figs. 2B-2F and 4-6 shows the configuration of a vertical arrangements of cameras modules configured to capture a scene.]. 
Regarding claim 16, Pretchtl, Lee and Urbanski teach all the limitations of claim 15, and are analyzed as previously discussed with respect to that claim. Further on, Pretchtl and Lee teach or suggest further comprising: moving the device among a plurality of locations, wherein the locations are placed so that the scenes acquired in two consecutive locations overlap[See Pretchtl: at least Fig. 18 and col. 20 lines 32-55 regarding in fig. 18, 18-arm extended elevation camera system design composed of multiple levels of camera supersets with different parallax distance values. This design is able to capture a scene from multiple parallax distances, simultaneously…All of the arms of the camera are now mounted to a single base pole 1850. The minimum, 63.5 mm, parallax distance supersets are supported by six arms 1821, 1822, 1823, 1824, 1825, and 1826. The intermediate, 127 mm, parallax distance supersets are supported by six arms 1921, 1922, 1923, 1924, 1925, and 1926. The maximum, 254 mm, parallax distance supersets are supported by six arms 2021, 2022, 2023, 2024, 2025, and 2026… See Lee: at least col. 7 lines 35-45 regarding In addition to the GPS sensor 20, a distance sensor 37a and direction sensor 37b can be further included to obtain the photographing distance and direction. The GPS sensor 20 can receive location data from a satellite in real time to confirm the location information in real time. A GPS signal from the satellite, however, may be cut off when photographing is carried out in an area where GPS signal can be blocked, such as high building, tunnel, forest and so on. If the effectiveness of the GPS signal is remarkably deteriorated, as described above, signals sensed by the distance sensor 37a and direction sensor 37b are used as secondary information…(Thus,  the multi-camera module is configured or capable of photographing a scene of a tunnel)… Also Figs. 2B-2F and 4-6 shows the configuration of a vertical arrangements of cameras modules configured to capture a scene. Also see in Figs. 4-5 and col. 8 line 55- col. 9 line 3 regarding omni-directional 3-dimension image data acquisition apparatus of the invention is mounted on a mobile means… multi-camera module 10 and computer vision system 30 are mounted on a mobile means 60 to be given a mobile function to photograph the object 200 while moving.]. 
Regarding claim 25, Pretchtl, Lee and Urbanski teach all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim. Further on, Pretchtl teaches or suggests wherein the rod includes three acquiring stages[See at least Fig. 18 and col. 20 lines 32-55 regarding in fig. 18, 18-arm extended elevation camera system design composed of multiple levels of camera supersets with different parallax distance values. This design is able to capture a scene from multiple parallax distances, simultaneously…All of the arms of the camera are now mounted to a single base pole 1850. The minimum, 63.5 mm, parallax distance supersets are supported by six arms 1821, 1822, 1823, 1824, 1825, and 1826. The intermediate, 127 mm, parallax distance supersets are supported by six arms 1921, 1922, 1923, 1924, 1925, and 1926. The maximum, 254 mm, parallax distance supersets are supported by six arms 2021, 2022, 2023, 2024, 2025, and 2026…].

8.	Claims 2, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Prechtl(US 9,185,391 B1, cited in IDS by Applicant)(hereinafter Prechtl) in view of Lee et al.(US 7,126630 B1, cited in IDS by Applicant)(hereinafter Lee) in further view of Urbanski(US 2018/0031166 A1)(hereinafter Urbanski) and in further view of Ritchey(US 5,130,794, cited in IDS by Applicant)(hereinafter Ritchey).
Regarding claim 2, Pretchtl, Lee and Urbanski teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Pretchtl teaches or suggest  wherein the rod includes, in a lower portion thereof, a foot in contact with a ground[See Fig. 18-19 regarding bottom portion that makes contact with a surface].

	However, carrying a rod or pole by an operator was well known in the art at the time of the invention was filed as evident from the teaching of Ritchey[See Figs. 7-9 regarding cameraman carrying the panoramic camcorder system of spherical coverage.].
Therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pretchtl, Lee and Urbanski with Ritchey teachings by including “wherein the rod is carried by an operator” because this combination will have the advantage of providing user portability of the camera module.
Regarding claim 10, Pretchtl, Lee and Urbanski e teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Pretchtl, Lee and Urbanski do not explicitly disclose wherein a weight of the acquiring module is lower than 15 kg. 
However, providing an acquiring module with a weight lower than 15 kg was well known in the art at the time of the invention was filed as evident from the teaching of Ritchey[See at least Figs. 6-9, 20-22, col. 10 lines 5-56 and col. 20 lines 13-63 regarding cameraman carrying the panoramic camcorder system of spherical coverage. Also, the use of lightweight components with compact design to be intergrated in the panoramic camera module].
Therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pretchtl, Lee and Urbanski with Ritchey teachings by including “wherein a weight of the acquiring module is lower than 15 kg” because this combination will have the advantage of providing user portability of the camera module.
Regarding claim 12, Pretchtl, Lee and Urbanski teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.

However, attaching a harness to the acquiring module for being suitable to be worn by an operator was well known in the art at the time of the invention was filed as evident from the teaching of Ritchey[See Figs. 7-9 regarding cameraman carrying the panoramic camcorder system of spherical coverage with a harness adapted to be worn by the cameraman. As shown from the figures, rear cameras can be mounted on the harness].
Therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pretchtl, Lee and Urbanski with Ritchey teachings by including “wherein the rod is carried by an operator” because this combination will have the advantage of providing user portability of the camera module.
Regarding claim 13, Pretchtl, Lee, Urbansky and Ritchey teach all the limitations of claim 12, and are analyzed as previously discussed with respect to that claim. Further on, when combined, Ritchey teaches or suggests  wherein the rear cameras are placed such that when the harness is being worn by the operator, viewing axes of the rear cameras are oriented in a direction opposite to a direction of observation of the operator[See Figs. 7-9 regarding cameraman carrying the panoramic camcorder system of spherical coverage with a harness adapted to be worn by the cameraman. As shown from the figures, rear cameras can be mounted on the harness. Also, for example, rear camera 37b has a viewing axis oriented in a direction opposite to the observation direction of the cameraman]. 

9.	Claims 4 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Prechtl(US 9,185,391 B1, cited in IDS by Applicant)(hereinafter Prechtl) in view of Lee et al.(US 7,126630 B1, cited in IDS by Applicant)(hereinafter Lee) in further view of Urbanski(US 2018/0031166 A1)(hereinafter Urbanski) and in further view of NIEMELA et al.(US 2017/0227841 A1)(hereinafter Niemela).
Regarding claim 4, Pretchtl, Lee and Urbanski teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Further on, Pretchtl teaches or suggests wherein the cameras of each of the at least two stages are distributed over a longitudinal axis of the rod[See Pretchtl: Fig. 18 and col. 20 lines 32-55 regarding All of the arms of the camera are now mounted to a single base pole 1850. The minimum, 63.5 mm, parallax distance supersets are supported by six arms 1821, 1822, 1823, 1824, 1825, and 1826. The intermediate, 127 mm, parallax distance supersets are supported by six arms 1921, 1922, 1923, 1924, 1925, and 1926. The maximum, 254 mm, parallax distance supersets are supported by six arms 2021, 2022, 2023, 2024, 2025, and 2026… Each of the six arm sets in distributed over a longitudinal axis of the rod]. 
Pretchtl, Lee and Urbanski do not explicitly disclose wherein the cameras of each of the at least two stages are distributed around a total angular sector comprised between 90° and 210°, the total angular sector referring to an angle made by viewing axes of cameras on each extremities of the acquiring stage. 
However, providing distributing the cameras over a total angular sector between 90° and 210° was well known in the art at the time of the invention was filed as evident from the teaching of Niemela[See Figs. 6b-6d and par. 0064-0074 regarding  four cameras CAM3, CAM4, CAM1, CAM2 disposed over a longitudinal axis of the camera device as being understood to be an acquiring stage of the camera device. The cameras CAM3, CAM4, CAM1, CAM2 are shown in the figures as being distributed over an angular sector between 90° and 210°.].
Therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pretchtl, Lee and Urbanski with wherein the cameras of each of the at least two stages are distributed around a total angular sector comprised between 90° and 210°, the total angular sector referring to an angle made by viewing axes of cameras on each extremities of the acquiring stage°” because this combination will have the advantage of providing an alternate configuration of the cameras distribution within each acquiring stage.
Regarding claim 26, Pretchtl, Lee, Urbanski and Niemela teach all the limitations of claim 4, and are analyzed as previously discussed with respect to that claim. Further on, Niemela teaches or suggests wherein the cameras of each stage is distributed over the longitudinal axis of the rod, and around a total angular sector comprised between 150°and 190°[See Niemela: Figs. 6b-6d and par. 0064-0074 regarding  four cameras CAM3, CAM4, CAM1, CAM2 disposed over a longitudinal axis of the camera device as being understood to be an acquiring stage of the camera device. The cameras CAM3, CAM4, CAM1, CAM2 are shown in the figures as being distributed over an angular sector between 150°and 190°.]. 

10.	Claims 27 are rejected under 35 U.S.C. 103 as being unpatentable over Prechtl(US 9,185,391 B1, cited in IDS by Applicant)(hereinafter Prechtl) in view of Lee et al.(US 7,126630 B1, cited in IDS by Applicant)(hereinafter Lee) in further view of Urbanski(US 2018/0031166 A1)(hereinafter Urbanski) and in further view of van Hoff et al.(US 2015/0348580 A1)(hereinafter van Hoff).
	Regarding claim 27, Pretchtl, Lee and Urbanski teach all the limitations of claim 6, and are analyzed as previously discussed with respect to that claim.
Pretchtl, Lee and Urbanski do not explicitly disclose wherein the acquiring module includes at least ten cameras. 
[See at least Figs. 7A-9 regarding camera array 700 having not less than 10 cameras].
Therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pretchtl, Lee and Urbanski with van Hoff teachings by including “wherein the acquiring module includes at least ten cameras” because this combination will have the advantage of providing alternate configurations for the acquiring modules.

11.	Claims 7, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Prechtl(US 9,185,391 B1, cited in IDS by Applicant)(hereinafter Prechtl) in view of Lee et al.(US 7,126630 B1, cited in IDS by Applicant)(hereinafter Lee) in further view of Urbanski(US 2018/0031166 A1)(hereinafter Urbanski) and in further view of TOWNDROW(US 2015/0138311 A1)(hereinafter Towndrow).
Regarding claim 7, Pretchtl, Lee and Urbanski teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Pretchtl, Lee and Urbanski do not explicitly disclose wherein at least one of the at least two acquiring stages includes a casing in which the cameras of the at least one of the at least two acquiring stages are housed. 
However, providing a casing or housing for the cameras in each acquiring stage was well known in the art at the time of the invention was filed as evident from the teaching of Towndrow[See at least Fig. 13 and par. 0056-0058 regarding mast configuration includes a head 202 having a three camera systems 204. 206, 208 disposed therein. Each camera system is configured to operate in a unique waveband relative to the other camera systems. Each system also includes a camera module arrangement 212, a camera-housing module 214, an electronic interface (not shown), an imaging system (not shown), and an output interface/display (not shown)].
Therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pretchtl, Lee and Urbanski with Towndrow teachings by including “wherein at least one of the at least two acquiring stages includes a casing in which the cameras of the at least one of the at least two acquiring stages are housed” because this combination will have the advantage of providing housing or enclosure elements to the different acquiring stage modules [See Towndrow: at least Fig. 13 and par. 0056-0058].
Regarding claim 28, Pretchtl, Lee, Urbanski and Towndrow teach all the limitations of claim 7, and are analyzed as previously discussed with respect to that claim. Further on, Towndrow teaches or suggests wherein each of the acquiring stages includes a casing in which the cameras of the acquiring stage are housed [See at least Fig. 13 and par. 0056-0058 regarding mast configuration includes a head 202 having a three camera systems 204. 206, 208 disposed therein. Each camera system is configured to operate in a unique waveband relative to the other camera systems. Each system also includes a camera module arrangement 212, a camera-housing module 214, an electronic interface (not shown), an imaging system (not shown), and an output interface/display (not shown)]. 
Regarding claim 29, Pretchtl, Lee, Urbanski and Towndrow teach all the limitations of claim 28, and are analyzed as previously discussed with respect to that claim. Further on, Towndrow teaches or suggests wherein the casings are at a distance from one another[See at least Fig. 13 and par. 0056-0058 regarding mast configuration includes a head 202 having a three camera systems 204. 206, 208 disposed therein. Each camera system is configured to operate in a unique waveband relative to the other camera systems. Each system also includes a camera module arrangement 212, a camera-housing module 214, an electronic interface (not shown), an imaging system (not shown), and an output interface/display (not shown)… Each camera-housing module 214 is at a distance form one another].

12.	Claim 9 is  rejected under 35 U.S.C. 103 as being unpatentable over Prechtl(US 9,185,391 B1, cited in IDS by Applicant)(hereinafter Prechtl) in view of Lee et al.(US 7,126630 B1, cited in IDS by Applicant)(hereinafter Lee) in further view of Urbanski(US 2018/0031166 A1)(hereinafter Urbanski) and in further view of BAIRD et al.(WO 2011/143622 A2, cited in IDS by Applicant)(hereinafter Baird).
Regarding claim 9, Pretchtl, Lee and Urbanski teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Pretchtl, Lee and Urbanski do not explicitly disclose wherein the acquiring module includes a plurality of lamps for illuminating the scene. 
However, the use of lamps to illuminate the scene was well known in the art at the time of the invention was filed as evident from the teaching of Baird [See at least par. 0025 regarding lighting system 108 can be used to provide illumination where scenery otherwise lacks sufficient illumination for image capture by panoramic camera system 100. Lighting system 108 includes two sets of four floodlights arranged radially at 90 degrees angles to each other… ].
Therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pretchtl, Lee and Urbanski with Baird teachings by including “wherein the acquiring module includes a plurality of lamps for illuminating the scene” because this combination will have the advantage of providing illumination where scenery lacks sufficient illumination for image capture [See Baird: par. 0025].

32 is rejected under 35 U.S.C. 103 as being unpatentable over Prechtl (US 9,185,391 B1, cited in IDS by Applicant)(hereinafter Prechtl) in view of Lee et al.(US 7,126630 B1, cited in IDS by Applicant)(hereinafter Lee) in further view of Urbanski(US 2018/0031166 A1)(hereinafter Urbanski) and in further view of Niewöhner(US 2018/0321580 A1)(hereinafter Niewöhner).
Regarding claim 32, Pretchtl, Lee and Urbanski teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Pretchtl, Lee and Urbanski do not explicitly disclose wherein one of the at least two acquiring stages is rotationally movable around the axis of the rod with respect to the other of the at least two acquiring stages.
However, providing at least one of the acquiring stage to be configured to be rotationally movable along the axis of the rod or stand was well known in the art at the time of the invention was filed as evident from the teaching of Niewöhner [See at least Figs. 4, 6 and par. 0035, 0058 regarding ball which is low friction and freely rotatable about three axes in a cavity or socket. Alternatively, for effective position stabilization even at higher accelerations of the carrier platform, the position stabilization means comprise two ball joints, which are connected by a shank. (The mechanism of these ball joints allows the plurality of cameras  in each acquiring stage to be freely rotatable movable to at least one of the three axes)].
Therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Pretchtl, Lee and Urbanski with  Niewöhner teachings by including “wherein one of the at least two acquiring stages is rotationally movable around the axis of the rod with respect to the other of the at least two acquiring stages” because this combination will have the advantage of providing the capability of adjusting the camera acquiring stages to be able to capture panoramic recordings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482